DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satou, US PGPub. No. 2013/0131215.
Regarding claims 1-4 and 6, Satou teaches a resin composition containing a thermoset resin(Abstract), an inorganic filler that is present in an amount of less than 200 parts by mass relative to the resin (¶ [0122], [0132]), a phenolic resin curing agent (¶ [0011], [0099], claim 1), methyl ethyl ketone (¶ [0107]), and an additive and/or reactive flame retardant (¶ [0108]-[0130]). Satou teaches that the content of the curing agent may be 10% or more of the solid content (Table 1 of pg. 10-11).
The teachings of Satou differ from the present invention in that although Satou teaches the addition of methyl ethyl ketone, Satou does not teach any specific mass % of curing agent relative to the methyl ethyl ketone. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate concentration for the methyl ethyl ketone in the resin of Satou based on the intended use of the resin and the specific curing agent being used. 
The teachings of Satou also differ from the present invention in that Satou does not teach any specific color for the methyl ethyl ketone solution (i.e. does not teach a Gardner value of 15 or more). It would, however, have been obvious to one of ordinary skill in the art to select an appropriate color based on the intended appearance of the product. Additionally, as the claim is drawn to a resin including many components (of which the methyl ethyl ketone solution is merely one), the color of the methyl 

Regarding claims 7 and 9-12 Satou teaches a printed wiring board made from a prepreg comprising a base member and a semi-cured product of the above resin impregnated into the base member, with a metal layer formed on one surface of the prepreg for circuit formation (¶ [0136], claim 9). 

Regarding claim 8, the teachings of Satou differ from the present invention in that Satou does not teach any specific thickness for the prepreg. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness for the prepreg of Satou based on the intended use and desired physical properties of the resulting prpreg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785